Citation Nr: 1821421	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-15 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1970 to December 1971, to include service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the RO in Indianapolis, Indiana.  In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This case was previously before the Board in January 2016, where the Board remanded the issues on appeal for additional development, including obtaining VA and Indianapolis Vet Center treatment records.  VA treatment records have been associated with the record.  As such, as to the issue of service connection for a bilateral foot disability, an additional remand to comply with the January 2016 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the issue of service connection for an acquired psychiatric disorder, further discussion of the Agency of Original Jurisdiction (AOJ) compliance with the January 2016 Board remand directives is included in the Remand section below.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App.at 271, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran experienced chronic bilateral foot pain during service due to marching while wearing combat boots in Vietnam. 

2.  The Veteran is currently diagnosed with degenerative arthritis of both feet. 

3.  Symptoms of bilateral degenerative arthritis of the feet have been continuous since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, a bilateral foot disability of arthritis was incurred in service.  38 U.S.C. §§ 1110, 1112, 1154, 5103, 5103A, 
5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the Board is granting service connection for a bilateral foot disability, constituting a full grant of the benefit sought on appeal, there remains no aspect with respect to the issue to be further substantiated; therefore, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

Service Connection for Bilateral Foot Disability

In this case, the Veteran has been diagnosed with bilateral foot arthritis.  Arthritis, qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a) (2017); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For a chronic disease such as arthritis, service connection may be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker at 311
(holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases such as arthritis based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a) (2017).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

As the Board is granting presumptive service connection for arthritis of the feet based on continuity of symptomatology (adjudicated below) since service under 
38 C.F.R. § 3.303(b), the theories of direct service connection (38 C.F.R. 
§ 3.303(d)) and presumptive service connection based on "chronic" symptoms in service (also 38 C.F.R. § 3.303(b)) or for a foot disability manifesting to a compensable degree within one year of service (38 C.F.R. §§ 3.307, 3.309) pursuant to the same benefit are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the direct service connection and presumptive service connection based on "chronic" symptoms in service theories or to 10 percent within one year of service will not be further discussed.  See 38 U.S.C. § 7104 (stating that the Board decides questions of law or fact).

The Veteran contends generally that a bilateral foot disability is related to active service.  At the October 2015 Board hearing, the Veteran testified to chronic bilateral foot pain beginning during service that has been continuous since service separation.  Additionally, the Veteran testified that bilateral foot pain was primarily due to marching while wearing combat boots during service in Vietnam.  The Veteran also testified to seeking post-service private medical treatment for the bilateral foot pain, and that the private treatment records were unavailable.  

Initially, the Board finds the Veteran has a current disability of arthritis of the right and left foot.  An April 2016 VA examination report reflects the VA examiner specifically assessed arthritis of the feet.  

Next, the Veteran has credibility reported chronic in-service foot pain.  As detailed above, the Veteran has reported that a bilateral foot pain was primarily caused by marching while wearing combat boots during service in Vietnam.  The Veteran is competent to report foot pain in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  

In addition, the Board finds the Veteran's account of in-service foot pain due to marching while in Vietnam to be credible and consistent with the places, types, and circumstances of his service.  See DD Form 214 (reflecting infantryman and combat infantry badge); see also 38 U.S.C. § 1154(a) (2012).  

The Board further finds that, after a review of all the lay and medical evidence of record, the evidence is at least in equipoise on the question of whether symptoms of bilateral foot arthritis have been continuous since service.  Although the Veteran was not specifically diagnosed with a foot disability in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  

In the August 2010 claim, the Veteran requested service connection for a bilateral foot disability.  The July 2012 and April 2016 VA examination reports reflect that the Veteran reported a bilateral foot disability beginning during service that has been continuous since service separation.  The May 2014 substantive appeal reflects the Veteran wrote that he had experienced foot pain since service.  Further, the October 2015 Board hearing transcript reflects that the Veteran testified to chronic bilateral foot pain beginning during service that has been continuous since service separation, and that foot pain was primarily due to marching while wearing combat boots in Vietnam.  See October 2015 Board hearing transcript.  

The Veteran has asserted, at the October 2015 Board hearing and elsewhere, that a bilateral foot disability originated during active service and has continued to the present.  The Veteran's statements are competent, credible and probative.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on "continuous" post-service symptoms of bilateral foot arthritis, presumptive service connection for arthritis of the feet is warranted under 38 C.F.R. § 3.303(b).  




As the criteria for presumptive service connection for arthritis of the feet based on continuous post-service symptoms (38 C.F.R. § 3.303(b)) have been met, with the service connection benefit being granted, all other service connection theories are moot.


ORDER

Service connection for bilateral foot arthritis is granted. 


REMAND

Service Connection for Acquired Psychiatric Disorder 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issue.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611.  In January 2016, in pertinent part, the Board remanded the acquired psychiatric disorder issue on appeal to obtain outstanding Indianapolis Vet Center treatment records.  To date, the AOJ has not attempted to obtain the outstanding Indianapolis Vet Center treatment records.  Accordingly, upon Remand, the AOJ should attempt to obtain any outstanding outpatient treatment records, to include treatment records from the Indianapolis Vet Center.  

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records not already of record, to include mental health treatment records from the Indianapolis Vet Center or any other VA facilities at which the Veteran has received treatment.  If no such records are available, that fact should be noted for the record.

2.  Then readjudicate the issue of a service connection for an acquired psychiatric disorder.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


